The opinion of the court was delivered by
Parker, J.
An application was made to the Court of Common Pleas of the county of Essex, by William Erb and *93Daniel Mueller, requesting said court to grant them a license to keep an inn and tavern in the township of Bloomfield, in-said county. Among the reasons stated by the remonstrants in opposition to granting the license was the fact that the application was in the name of William Erb and Daniel Mueller, and subsequently the court was requested to grant tire license to Erb alone.
The signers of the recommendation affixed their, names thereto, and it was attached to the petition of both the applicants. Afterwards, the court ordered the name of Mueller stricken out of the petition and granted the license do Erb alone. In this the court erred. A recommendation to grant a license to two persons cannot be taken and used as a recommendation to license only one of them, because the one left out might be the one on whom the signers of the recommendation most relied.
The license is vacated.